Economic Development Program — Creation — Levy Once a Board of County Commissioners by resolution provides for the establishment of a county-wide economic development program under the provisions of 19 O.S. 1101 [19-1101] — 19 O.S. 1104 [19-1104] (1968), it is mandatory that the County Excise Board annually levy and appropriate an amount equal to one-half mill on the dollar of the proceeds of the ad valorem tax levy of the county to provide for the financing of such economic development program.  The Attorney General is in receipt of your letter of July 11, 1968, wherein you state: "The Board of County Commissioners of Muskogee County, State of Oklahoma, were participants in a joint resolution to become effective on the 1st day of January, 1968 including an Economic Development Association for the counties of Adair, Cherokee, McIntosh, Muskogee, Okmulgee, Sequoyah and Wagoner.  "Thereafter House Bill No. 1113 was enacted by the legislature and signed by the Governor of the State of Oklahoma on the 11th day of April, 1968.  "After learning of this legislation the Board of County Commissioners of Muskogee County on the 5th day of June, 1968, adopted a resolution withdrawing from the Economic Development Association formed by the hereinabove referred to counties.  "Under the original resolution creating the Economic Development Association for the hereinabove referred to counties the cooperating counties were only required to pledge a very small sum to carry out the purpose of said Association." And in effect inquire: Under the provisions of Section One (1), House Bill No. 1113, Second Session, Thirty-first Oklahoma Legislature, is it mandatory that the County Excise Board annually appropriate an amount equal to one-half (1/2) mill on the dollar of the proceeds of the ad valorem tax levy of a county if a county-wide economic development program has been established by resolution of the Board of County Commissioners of such county? House Bill No. 1113, Second Session, Thirty-first Oklahoma Legislature, provides in pertinent part: "The board of county commissioners of any county may, by resolution, provide for the establishment of a county-wide economic development program and may provide for the financing thereof from the county general fund. After the passage of said resolution by the board of county commissioners, the county excise board shall annually appropriate an amount equal to one-half mill on the dollar of the proceeds of the ad valorem tax levy in such county for the establishment and operation of a county-wide economic development program. The amount of any such appropriation not expended at the end of the fiscal year shall revert to the county general fund." In the case of People v. Municipal Court, Ventura County, 145 C.A.2d 767, 303 P.2d 375, the court said: "It is true that `shall,' used in a statute, does not always import that its provisions are mandatory, although in most cases it does. . . . The test is this: If to construe it as directory would render it ineffective and meaningless, it should not receive that construction. . . . It appears that if public policy is in favor of the imperative meaning, the words referred to will be held mandatory." And, in the case of the City of Dayton v. Horstman, Ohio Com. Pl., 143 N.E.2d 897, the court said: "'Shall' is construed in connection with subject matter, rights involved, and purposes to be accomplished; where public or individuals have a de jure claim that power be exercised, or where something is directed to be done for the sake of justice, or for the public good, it is construed as being mandatory." It is therefore the opinion of the Attorney General that your question be answered in the affirmative. Once the Board of County Commissioners of any county exercises its discretion and by resolution provides for the establishment of a county-wide economic development program, under the provisions of House Bill No. 1113, supra, it is mandatory that the County Excise Board of such county annually levy and appropriate an amount equal to one-half (1/2) mill on the dollar of the proceeds of the ad valorem tax levy of the county to provide for the financing of such economic development program.  (W. J. Monroe)